          Case 2:05-mc-02025 Document 1053 Filed 08/22/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

B.P. a minor, by and through their parent,
L.P.; C.L. a minor, by and through their
parent, K.L.; O.D. a minor, by and through
their parent; N.D., R.J. a minor, by and
through their parent, H.J.; L.H. a minor, by
and through their parent, S.H.; O.P. a minor,        Civ. No. 21-
by and through their parent, S.P.; E.H. a
minor, by and through their parent, M.H.; L.S.
a minor, by and through their parent, B.P.;
G.E. a minor, by and through their parent,
A.E.; M.B. a minor, by and through their
parent, R.B.; and G.A. a minor, by and
through their parent, A.A., each a minor
resident of the North Allegheny School
District attending a North Allegheny School
District School or a parent of the same,

                    Plaintiffs,

                    v.

NORTH ALLEGHENY SCHOOL
DISTRICT, a Pennsylvania governmental
entity, ANDREW CHOMOS, MARCIE
CROW, ELIZABETH BLACKBURN,
RICHARD MCCLURE, SCOTT E.
RUSSELL, ALLYSON MINTON, KEVIN
MAHLER, ELIZABETH WERNER,
and SHANNON YEAKEL, all individual
elected officials sued in their individual
capacity and in their capacity as members of
the NORTH ALLEGHENY SCHOLL
DISTRICT BOARD OF DIRECTORS, a
Pennsylvania elected legislative body,

                   Defendants.

MOTION FOR 1) TEMPORARY RESTRAINING ORDER; 2) ORDER RESTRAINING
 THE SCHOOL BOARD OF THE NORTH ALLEGHENY SCHOOL DISTRICT AND
  THEBOARD MEMEBRS; 3) ORDER TO SHOW CAUSE WHY A PRELIMINARY
                INJUNCTION SHOULD NOT ISSUE; AND
           4) ORDER AUTHORIZING EXPEDITED DISCOVERY



                                                 1
          Case 2:05-mc-02025 Document 1053 Filed 08/22/21 Page 2 of 4




       AND NOW come above-named Plaintiffs, by and through their counsel Alexander W.

Saksen and the law firm of Goldberg Kamin & Garvin, LLP and move this Court for an Order

granting their Ex Parte Application for: 1) a temporary restraining order; 2) an order restraining

the School Board of the North Allegheny School District; 3) an order to show cause why a

preliminary injunction should not issue; and 4) an order authorizing expedited discovery against

the Defendants to the Complaint and attached hereto. The legal and factual support for this motion

is contained in the accompanying Memorandum of Law. A proposed order is filed herewith.

                                                    Respectfully submitted,

                                                    GOLDBERG, KAMIN, AND GARVIN

                                                    /s/Alexander W. Saksen
                                                    Alexander W. Saksen
                                                    PA ID No.86049
                                                    1806 Frick Building
                                                    437 Grant Street
                                                    Pittsburgh, PA 15219
                                                    Alexanders@gkattorneys.com
                                                    Attorney for Plaintiffs




                                                2
           Case 2:05-mc-02025 Document 1053 Filed 08/22/21 Page 3 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Brief was served by e-mail on this 22nd
day of August 2021, addressed to the below parties and counsel:

NASD SOLICITOR
Alfred Maiello, Esquire
Maiello, Brungo & Maiello
7500 Brooktree Ct.
Wexford, PA 15090
acm@mbm-law.net

MEMBER CHOMOS
achomos@northallegheny.org

MEMBER CROW
mcrow@northallegheny.org

MEMBER BLACKBURN
lblackburn@northallegheny.org

MEMBER MAHLER
kmahler@northallegheny.org

MEMBER MCCLURE
rmcclure@northallegheny.org

MEMBER MINTON
aminton@northallegheny.org

MEMBER RUSSELL
srussell@northallegheny.org

MEMBER WERNER
ewerner1@northallegheny.org

MEMBER YEAKEL
syeakal@northallegheny.org

BOARD SECRETARY
kcaldwell@northallegheny.org

NASD SUPERINTENDENT
mfriez@northallegheny.org




                                                  3
          Case 2:05-mc-02025 Document 1053 Filed 08/22/21 Page 4 of 4




/s/ Alexander W. Saksen
                                                Alexander W. Saksen




                                       4
